        Case 5:19-cv-04093-HLT-TJJ Document 1 Filed 10/15/19 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


 UNITED STATES OF AMERICA,

                                   Plaintiff,
                     v.                                     Civil No. 5:19-cv-04093

 LISA M. MERRILL,

                                   Defendant.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Kathryn E. Sheedy, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon Defendant in the following manner:

                a.        Defendant Lisa M. Merrill may be served the Summons and a copy of the

                          Complaint at 3100 Washington Avenue, Parsons, KS 67357, within the

                          jurisdiction of this Court.

        3.      Defendant Lisa M. Merrill executed and delivered to Plaintiff United States, acting

through the Rural Housing Service, United States Department of Agriculture, a promissory note

on March 8, 2006, in the principal amount of $66,500.00, together with interest at the rate of 5.7500

percent (5.7500%) per annum on the unpaid balance. As consideration for this note, Plaintiff

United States made a Rural Housing loan to Defendant Lisa M. Merrill, pursuant to the provisions
        Case 5:19-cv-04093-HLT-TJJ Document 1 Filed 10/15/19 Page 2 of 6




of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et seq.). A true and correct copy of the

Promissory Note is attached as Exhibit A.

       4.      On March 8, 2006, to secure repayment of the indebtedness, Defendant Lisa M.

Merrill executed and delivered a purchase-money security interest in the form of a real estate

mortgage upon real property commonly known as 3100 Washington Avenue, Parsons, Kansas

67357 and located in Labette County, Kansas, within the jurisdiction of this Court, described as

follows:

               Lot 1, Block 14, Stevens Park Addition, City of Parsons, Labette
               County, Kansas.

This real estate mortgage was filed on March 9, 2006, in the office of the Register of Deeds of

Labette County, Kansas, in Book 362 of Mtg. at Page 47. A true and correct copy of the Mortgage

is attached as Exhibit B.

       5.      On March 8, 2006, Defendant Lisa M. Merrill executed a Credit Subsidy

Agreement. The recapture of any and all amounts granted under this Agreement are secured by

the Real Estate Mortgage described above pursuant to the Housing Act of 1949, as amended, 42

U.S.C. § 1490a, and the implementing regulations, 7 C.F.R. 3550.162. As of June 24, 2019, there

was due the total amount of $11,894.04. This amount is to be recovered in rem only, and only

after recovery of the principal (including advances and other recoverable costs) and accrued

interest due on the Promissory Note through the date of sale of the real property. A true and correct

copy of the Subsidy Repayment Agreement is attached as Exhibit C.

       6.      Plaintiff United States is the owner and holder of the liability and security

documents set out above, attached as Exhibits A, B and C.

       7.      Defendant Lisa M. Merrill failed to pay installments of principal and interest when

due in violation of the liability and security documents set out above. Plaintiff United States

                                                 2
        Case 5:19-cv-04093-HLT-TJJ Document 1 Filed 10/15/19 Page 3 of 6




elected to exercise its option to declare the entire unpaid principal balance plus interest to be

immediately due and payable and made demand for these amounts.

       8.        The amount due on the promissory note is principal in the amount of $49,918.63

(including unpaid principal of $48,324.55, escrow replenish of $384.00, agency title report fees of

$200.00, escrow fees of $948.00, and late fees of $62.08) as of June 24, 2019; plus interest in the

amount of $6,625.99 (including interest on principal of $6,592.70 and interest on advances of

$33.29) accrued to June 24, 2019; plus interest accruing thereafter at the daily rate of $7.7048

(including daily interest on principal of $7.6128 and daily interest on advances of $0.0920) to the

date of judgment; plus administrative costs of $105.00 (including lis pendens filing fee of $5.00

and a title report fee of $100.00) pursuant to the promissory note and mortgage; plus filing fees in

the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the

rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the

future incurred. Plaintiff United States is also owed the amount of $11,894.04 for interest credit

or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961; and foreclosure of the Defendant's interests in the subject real estate.

       9.        No other action has been brought to recover these sums.

       10.       Plaintiff United States has completed all loan servicing requirements of Title V of

the Housing Act of 1949 (42 U.S.C. § 1471, et seq.) and implementing rules and regulations.

       11.       The interest of the Defendant is junior and inferior to the interests of Plaintiff

United States.

       12.       Less than one-third (1/3) of the original indebtedness secured by the mortgage of

Plaintiff United States was paid prior to default.

       Plaintiff United States demands in rem judgment of foreclosure and in personam judgment



                                                     3
        Case 5:19-cv-04093-HLT-TJJ Document 1 Filed 10/15/19 Page 4 of 6




against Defendant Lisa M. Merrill in the amount of $49,918.63 (including unpaid principal of

$48,324.55, escrow replenish of $384.00, agency title report fees of $200.00, escrow fees of

$948.00, and late fees of $62.08) as of June 24, 2019; plus interest in the amount of $6,625.99

(including interest on principal of $6,592.70 and interest on advances of $33.29) accrued to June

24, 2019; plus interest accruing thereafter at the daily rate of $7.7048 (including daily interest on

principal of $7.6128 and daily interest on advances of $0.0920) to the date of judgment; plus

administrative costs of $105.00 (including lis pendens filing fee of $5.00 and a title report fee of

$100.00) pursuant to the promissory note and mortgage; plus filing fees in the amount of $400.00

allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C.

§ 1961; plus court costs and the costs of this action presently and in the future incurred. Plaintiff

further demands in rem judgment in the amount of $11,894.04 for interest credit or subsidy subject

to recapture; plus interest after the date of judgment at the rate set forth in 28 U.S.C. § 1961.

       Plaintiff United States further demands that its Mortgage be declared a first and prior

mortgage on the real property and that such advances as Plaintiff United States may be authorized

and required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding be allowed as a first lien on the real

property.

       Plaintiff United States further demands that it be granted in rem judgment foreclosing its

mortgage on the real property and foreclosing the interest of Defendant, and that all right, title, and

interest in and to the real property of Defendant, and of all persons claiming by, through or under

this Defendant be decreed to be junior and inferior to the Mortgage of the Plaintiff United States

and be absolutely barred and foreclosed.




                                                  4
        Case 5:19-cv-04093-HLT-TJJ Document 1 Filed 10/15/19 Page 5 of 6




       Plaintiff United States further demands that the real property be sold at public sale to the

highest bidder, in accordance with 28 U.S.C. §§ 2001-2003, inclusive, subject to a redemption

period not to exceed three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and that

the sale be subject to any unpaid real estate taxes, special assessments and easements of record.

       Plaintiff United States further demands that it may bid up to the full amount due it at the

time of the sale without paying funds into the Court, which bid shall satisfy the requirement for a

cash sale, and that the sale proceeds be applied in the following order:

               (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

               (2)     The costs of this action and the foreclosure sale;

               (3)     The interest accruing on Plaintiff United States= in personam
                       judgment against Defendant Lisa M. Merrill;

               (4)     Plaintiff United States= in personam judgment against Defendant
                       Lisa M. Merrill;

               (5)     The interest accruing on Plaintiff United States’ in rem judgment for
                       interest credit or subsidy subject to recapture;

               (6)     Plaintiff United States’ in rem judgment for interest credit or subsidy
                       subject to recapture; and,

               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff United States further demands that the judgment granted it in the Order and

Judgment be the final judgment of this Court.

       Plaintiff United States further demands that in the event the judgment is not satisfied from

the proceeds of the sale, that it be granted judgment against Defendant Lisa M. Merrill for any

deficiency that exists after crediting the proceeds, together with interest accruing at the legal

judgment rate until paid.



                                                 5
        Case 5:19-cv-04093-HLT-TJJ Document 1 Filed 10/15/19 Page 6 of 6




       Plaintiff United States further demands that if the grantee named in the United States

Marshal’s Deed, or the grantee’s assigns, are denied possession of the real property, a Writ of

Assistance issue out of this Court to the United States Marshal for the District of Kansas, upon

application of the grantee or grantee’s assigns, ordering and directing the United States Marshal to

place the applicant in full, complete, and peaceful possession of the real property.

                                                      Respectfully submitted,

                                                      STEPHEN R. McALLISTER
                                                      United States Attorney
                                                      District of Kansas

                                                      s/ Kathryn E. Sheedy
                                                      KATHRYN E. SHEEDY
                                                      Assistant United States Attorney
                                                      Ks. S.Ct. No. 22867
                                                      290 Federal Bldg.
                                                      444 SE Quincy Street
                                                      Topeka, Kansas 66683
                                                      PH: (785) 295-2850
                                                      FX: (785) 295-2853
                                                      Email: kathryn.sheedy@usdoj.gov
                                                      Attorneys for the Plaintiff


                             REQUEST FOR PLACE OF TRIAL

       Plaintiff United States of America hereby requests that trial of the above-entitled matter be

held in the City of Topeka, Kansas.

                                                      s/ Kathryn E. Sheedy
                                                      KATHRYN E. SHEEDY
                                                      Assistant United States Attorney




                                                 6
